Citation Nr: 0720652	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-36 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from May 21, 1990 to 
October 2, 1990 and additional reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for bilateral hearing loss.  

The issue of entitlement to service connection for bilateral 
hearing loss on the merits is REMANDED to the Agency of 
Original jurisdiction (AOJ) via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  The May 1996 rating decision that denied the claim for 
service connection for bilateral hearing loss is final.  

2.  The evidence received since the May 1996 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for bilateral hearing loss.


CONCLUSION OF LAW

The evidence received since the final May 1996 rating 
decision that denied service connection for bilateral hearing 
loss is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been submitted, and the need to remand 
for additional information with regard to the merits of the 
case, no further discussion of VCAA compliance is needed.


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2006).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine continues to be binding precedent).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).  

The RO originally denied service connection for bilateral 
hearing loss in an April 1996 rating decision.  Additional 
evidence was obtained and the denial was confirmed in a May 
1996 rating decision.  In that rating decision, the RO found 
that the evidence did not show that the veteran had bilateral 
hearing loss that began in, or was otherwise related to, her 
military service.  The veteran was notified of the decision 
later that month.  She did not appeal.  Thus, the May 1996 
decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302 (2006).  Therefore, new and material 
evidence is needed to reopen the claim.  See 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

The evidence of record at the time of the May 1996 rating 
decision included service medical records, private medical 
reports, and lay statements.  The veteran's service medical 
records did not document any treatment for bilateral hearing 
loss.  Upon enlistment examination in February 1990, the 
veteran's hearing was within normal limits.  Upon reserve 
examination in February 1995, she was noted to have bilateral 
hearing loss.  It was noted that she had been told of the 
hearing loss in October 1994.  Treatment reports from Dr. 
Galos, dated from October 1994 to April 1995 indicate that 
the veteran was seen for complaints of bilateral hearing loss 
that had been slowly progressing for several years.  In a 
statement in support of her claim, the veteran recalled that 
she lost her hearing protection while she was on the firing 
range during her basic training.  She was without the 
protection for 30-45 minutes.  Subsequently, in October 1990, 
her parents began to notice her hearing loss.  The RO 
concluded that the evidence did not show that the veteran had 
a current bilateral hearing loss disability that was incurred 
in or aggravated by her active military service.  The veteran 
was informed of this decision and she did not appeal it.  
Hence, it became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2006).  

In February 2004, the veteran submitted a request to reopen 
the claim for service connection for bilateral hearing loss.  
Evidence submitted subsequent to the May 1996 rating decision 
includes additional service reserve records, an October 2005 
letter from a private physician, Jeffrey B. Banyas, M.D., a 
March 2006 statement from the veteran's mother, and hearing 
testimony.  The reserve records note the veteran providing a 
history of hearing loss since basic training in 1990.  Dr. 
Banyas stated that it was "certainly possible that the 
initial hearing loss in 1990 was related to gunfire."  The 
veteran's mother recalled that prior to her military 
enlistment, the veteran did not have any hearing loss.  
However, after she returned from basic training, she would 
often request that a conversation be repeated and she 
listened to the radio and television and much higher volumes.  
This evidence is presumed credible for purposes of 
determining whether new and material evidence has been 
submitted.  

The Board finds this additional evidence is new, in that it 
was not previously of record, and it is also material as it 
relates to a prior basis for denial of the claim, i.e., a 
possible nexus between the veteran's current hearing loss and 
her military service.  Thus, new and material evidence has 
been submitted, and the claim is reopened.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened and the claim is granted to this extent only.  

REMAND

Although the claim is reopened, additional evidence is needed 
before a determination on the merits can be rendered.

Service medical records show that upon enlistment examination 
in February 1990, audiological testing revealed pure tone 
thresholds in the veteran's right ear of 5, 5, 10, 15, 15, 
and 20 decibels at 500, 1000, 2000, 3000, 4000, and 6000 
Hertz.  As to her left ear, pure tone thresholds were 10, 0, 
10, 20, 20, and 5 decibels at the same frequencies.  There is 
no record of a separation examination.  

The veteran has testified that she initially experienced 
difficulty with her hearing after she completed her basic 
training in October 1990 and her mother submitted a statement 
noting that she recalled that her daughter had hearing 
trouble when she returned home.  Dr. Banyas provided a 
statement indicating that it was "possible" that the 
initial hearing loss in 1990 was related to gunfire.  
However, he also noted that she may have a progressive 
disease of the cochlea which may be causing her hearing loss.  
He noted that it would be helpful if there was a hearing test 
available shortly after the gunfire exposure.  

Reserve records dating since 1994 note the veteran providing 
a history of hearing loss following noise exposure during 
basic training, with no subsequent history of noise exposure.  

The impression following a private April 1995 audiogram noted 
the results "may be consistent with cochlear hearing loss."  
It was further noted that retrocochlear pathology could not 
yet be ruled out due to the degree of loss.

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); see also 38 C.F.R. § 3.159(c)(4).  Based on the 
foregoing, the Board concludes that a VA examination is 
necessary to make an accurate determination regarding the 
etiology of the veteran's current hearing loss.  See 38 
C.F.R. § 3.159(c)(4) (2006); see also McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006) (holding that a medical 
examination is needed when evidence is insufficient to grant 
benefits but indicates that a condition may be associated 
with service). 

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 provide that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for an 
examination scheduled in conjunction with a reopened claim 
for a benefit which was previously disallowed, the claim 
shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

For the reasons stated above, this case is REMANDED for the 
following:

1.  The AOJ should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hearing loss 
since her discharge from service.  After 
securing the necessary release, the AOJ 
should obtain any records identified 
which are not already included in the 
claims file.

2.  The veteran should be afforded a VA 
ear and audiology examination to 
determine the nature and etiology of her 
hearing loss.  The claims folder must be 
made available to and reviewed by the 
examiner(s) in conjunction with the 
examination.  All necessary tests should 
be conducted.  Following review of the 
claims file and examination of the 
veteran, the examiner(s) should provide 
an opinion as to whether it is more 
likely, less likely, or at least as 
likely as not that any current hearing 
loss identified was caused by noise 
exposure during basic training.

3.  After the development requested above 
has been completed to the extent 
possible, the AOJ should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


